District of Columbia
                              Court of Appeals

No. 13-BG-1501

IN RE: ANDRE P. BARBER,
                           Respondent.
Bar Registration No. 466138                              BDN: 7-06, et al.


BEFORE: Fisher and Beckwith, Associate Judges, and Nebeker, Senior Judge.

                                        ORDER

       On consideration of Bar Counsel’s petition for rehearing by the division, respondent’s
motion to exceed the page limit, and respondent’s lodged petition for rehearing by the
division, it is

       ORDERED that respondent’s motion for leave to exceed the page limit is granted and
the Clerk shall file the lodged petition for rehearing by the division. It is

       FURTHER ORDERED that respondent’s petition for rehearing is denied. It is

        FURTHER ORDERED that Bar Counsel’s petition for rehearing is granted and the
opinion issued by this division on October 8, 2015, is hereby vacated and the division shall
issue a new opinion forthwith. See D.C. App. Internal Operating Procedure Part XI (I).


                                          PER CURIAM




Copies to:

Andre P. Barber                                   Wallace E. Shipp, Jr., Esquire
1005 Crestline Drive                              Bar Counsel, Office of Bar Counsel
Dothan, AL 36301                                  515 5th Street, NW, Suite 117
                                                  Washington, DC 20001
Theodore D. Frank, Esquire
Chair, Board on Professional Responsibility
430 E Street, NW, Suite 138
Washington, DC 20001

emb